DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/29/2020. The applicant submits two Information Disclosure statements dated 08/25/2020 and 03/15/2022. The applicant claims Domestic priority to applications dating 09/30/2018. The applicant does not claim Foreign priority.

Double Patenting
Claims 1, 4,  5, 29, 31, and 33 of this application is patentably indistinct from claims 1 - 15 of Application No. 16/694,689. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a method for optimizing rider satisfaction. The claims fail the first prong of the 209 Subject Matter Eligibility Guidance. The claims fail to state with particularity how the neural network us programmed through social media to optimize rider satisfaction. The claims are not clear how social media is used in a transportation system. USPTO example 39 shows a neural network may be programmed so as to not fail 101 standards. A neural network must be programmed with specific features and how the features are obtained and then how the data of those features are processed and output. This judicial exception is not integrated into a practical application because the claims are not specific how the various features are applied to optimize a riders ride. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are very broad and do not identify any structure for how a rider is optimized. The claims do not state with particularity how social media or traffic or other features are used to optimize a ride. The claims do not identify any structure that optimizes the ride. The claims fail the second prong of the 2019 Subject Matter Eligibility and is not eligible for patent protection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 9, 10, 16, 17, 36, 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the various features that are listed: rider satisfaction, optimized, rider state, like or dislike activity, relationships, celebrity, rare or transient phenomena, reduced carbon footprint or reduced pollution, rider state, medial activity, trending of social media activity, and ratings of the outcome or a request for the outcome. The claims are directed to a system for transportation but do not identify how the transportation is effectuated. One skilled in the art would not know how the claims are implemented as the claims do not identify what structure gathers what data the constitutes parameters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13, 15 – 22, 25, 27 – 31, and 33 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby US 2018/0330178 in view of Goldman-Shenhar US 2017/0316533.
As per claim 1, A method of optimizing rider satisfaction, the method comprising: 
classifying, using a first neural network of a hybrid neural network, social media data sourced from a plurality of social media sources as indicative of an effect on a transportation system; (el Kaliouby paragraph 0007 discloses, “Further disclosed embodiments provide techniques for learning layers and weights for a neural network. The computing device can implement a neural network such as a deep neural network, a convolutional neural network, or a recursive neural network, based on the learned layers and weights. The neural network includes multiple layers that comprise one or more input layers, output layers, convolutional layers, and hidden layers. The learning is based on obtaining images including facial data of a first occupant of a first vehicle, and analyzing those images for cognitive state data for the first occupant.”)
predicting, using a second neural network of the hybrid neural network, at least one aspect of rider satisfaction affected by an effect on the transportation system derived from the social media data classified as indicative of an effect on the transportation system; (el Kaliouby paragraph 0104 discloses, “The parameters that are determined can be used to infer or predict emotional, mental, and cognitive states. For example, determined valence can be used to describe the emotional reaction of a viewer to a video media presentation or another type of presentation.”) and (Goldman -Shenhar paragraph 0036 teaches, “passenger rating data; favorite pickup addresses; favorite destination addresses; phone number; email address; gender; occupation; social group memberships; music preferences; climate control preferences for vehicle cabin; smoking or non-smoking preference; user profile privacy (sharing) preferences; nationality; ethnicity; religion; education level; age; personality traits; hobbies; credit card account and/or other payment modes; emergency contact numbers; music preferences; preferred volume levels; favorite topics to discuss during shared rides; whether or not the user carries objects while riding and, if so, what type of objects; special needs or requirements, such as a larger seat, open windows, medical equipment, baby/child seats, favorite beverages, etc. The user profile data for a given user can be stored in a cloud-based server maintained by the system 102, at one or more of the autonomous vehicles 104, at the user device(s) 106 associated with the user, or the like.”) and 
optimizing, using a third neural network of the hybrid neural network, the at least one aspect of rider satisfaction for at least one rider occupying a vehicle in the transportation system. (el Kaliouby paragraph 0085 discloses, “Other tags can be related to the cognitive state data. Further embodiments can include tagging the cognitive state data with sensor data. The sensor data can be obtained from the vehicle occupant along with the obtaining of the video data or the audio data, instead of obtaining the video data or the audio data, etc. In embodiments, the sensor data can include one or more of vehicle temperature, outside temperature, time of day, amount of daylight, weather conditions, headlight activation, windshield wiper activation, entertainment center selection, or entertainment center volume.”)
el Kaliouby discloses a cognitive state evaluation for vehicle navigation. el Kaliouby does not explicitly disclose preferences of a rider. Goldman-Shenhar teaches of a rider’s preferences whilst riding in an autonomous vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Goldman-Shenhar et.al. into the invention of el Kaliouby. Such incorporation is motived by the need to ensure providing a passenger with the best experience possible.
As per claim 2, The method of claim 1 wherein at least one of the neural networks in the hybrid neural network is a convolutional neural network. (el Kaliouby paragraph 0072 discloses, “The artificial neural network, such as a convolutional neural network which forms the basis for deep learning, is based on layers. The layers can include an input layer, a convolution layer, a fully connected layer, a classification layer, and so on.”)
As per claim 3, The method of claim 1 wherein the at least one aspect of rider satisfaction is optimized by predicting an entertainment option for presenting to the at least one rider. (el Kaliouby paragraph 0090 discloses, “The user 1110 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display 1112 or another display. The data collected on the user 1110 or on a plurality of users can be in the form of one or more videos, video frames, and still images; one or more audio channels, etc. The plurality of video data and audio data can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on.”)
As per claim 4, The method of claim 1 wherein the at least one aspect of rider satisfaction is optimized by optimizing route planning for a vehicle occupied by the at least one rider. (el Kaliouby paragraph 0048 discloses, “The controller 330 can be preprogrammed to cause the vehicle to follow a specific route. The specific route that the vehicle is programmed to follow can be based on the cognitive state of the vehicle occupant. The specific route can be chosen based on lowest stress, least traffic, best view, shortest route, and so on.”)
As per claim 5, The method of claim 1 wherein the at least one aspect of rider satisfaction is a rider state and optimizing the aspects of rider satisfaction comprising optimizing the rider state. (Goldman-Shenhar paragraph 0036 teaches, “Moreover, the system 102 can maintain a user profile for each registered user, wherein the user profile data can include any or all of the following information, without limitation: legal name; home address; passenger rating data; favorite pickup addresses; favorite destination addresses; phone number; email address; gender; occupation; social group memberships; music preferences; climate control preferences for vehicle cabin; smoking or non-smoking preference; user profile privacy (sharing) preferences; nationality; ethnicity; religion; education level; age; personality traits; hobbies; credit card account and/or other payment modes; emergency contact numbers; music preferences; preferred volume levels; favorite topics to discuss during shared rides; whether or not the user carries objects while riding and, if so, what type of objects; special needs or requirements, such as a larger seat, open windows, medical equipment, baby/child seats, favorite beverages, etc. The user profile data for a given user can be stored in a cloud-based server maintained by the system 102, at one or more of the autonomous vehicles 104, at the user device(s) 106 associated with the user, or the like.”)
As per claim 6, The method of claim 1 wherein social media data specific to the at least one rider is analyzed to determine at least one optimizing action likely to optimize the at least one aspect of rider satisfaction. (el Kaliouby paragraph 0006 discloses, “The vehicle to be manipulated can be an autonomous vehicle, a semi-autonomous vehicle, and so on. An in-vehicle camera is used to obtain images of a first occupant of a first vehicle. The occupant can be the operator of the vehicle, a custodial driver of the vehicle, a passenger in the vehicle, and so on.”) and (Goldman-Shenhar paragraph 0036)
As per claim 7, The method of claim 6 wherein the at least one optimizing action is selected from the group of actions consisting of adjusting a routing plan to include passing points of interest to the user, avoiding traffic congestion predicted from the social media data, and presenting entertainment options. (el Kaliouby paragraph 0038 discloses, “The flow 100 further includes augmenting the cognitive state data based on audio data 126 collected on the first occupant. The audio data can include audio data collected within the vehicle such as cabin noise, music, etc., audio data collected outside the vehicle such as wind noise, road noise, traffic noise, etc., and other audio data.”)
As per claim 8, The method of claim 1 wherein the social media data includes social media posts or social media feeds. (el Kaliouby paragraph 0090 discloses, “The user 1110 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display 1112 or another display.”)
As per claim 9, The method of claim 1 wherein the social media data includes like or dislike activity detected in the social media. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 10, The method of claim 1 wherein the social media data includes indications of relationships. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 11, The method of claim 1 wherein the social media data includes user behavior. (el Kaliouby paragraph 0123 discloses, “The characterizations can include identifying behaviors of the participants. The characterizations can be based on identifying facial expressions and facial action units of the participants.”)
As per claim 12, The method of claim 1 wherein the social media data includes discussion threads. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 13, The method of claim 1 wherein the social media data includes chats or photographs. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 15, The method of claim 1 wherein the social media data includes an indication of a specific individual at a location. (Goldman-Shenhar paragraph 0020 teaches, “The operating environment 100 can include any number of predefined vehicle pickup/drop-off locations (waypoint stops) that are known to the transportation system 102. Alternatively or additionally, the transportation system 102 can leverage GPS technology (and/or other position or location determination techniques or methodologies) to pick up passengers at any location and/or to leave passengers at any desired destination location.”)
As per claim 16, The method of claim 1 wherein the social media data includes an indication of a celebrity at a location. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 17, The method of claim 1 wherein the social media data includes presence of a rare or transient phenomena at a location. (Goldman – Shenhar paragraph 0021 teaches, “The transportation system 102 receives the ride request, processes the request, and dispatches an autonomous vehicle (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time.”)
As per claim 18, The method of claim 1 wherein the social media data includes a commerce-related event. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 19, The method of claim 1 wherein the social media data includes an entertainment event at a location. (el Kaliouby paragraph 0058 discloses, “For example, in an application for determining the effectiveness of scary scenes in a horror movie, the multilayered analysis engine can be specifically trained to identify a facial expression of shock, corresponding to a cognitive state of surprise combined with fear. The horror movie is then shown to a test audience, where one or more cameras obtain images of the audience as the movie is being viewed. Facial images are acquired at a predetermined time after the presentation of a scary scene.”)
As per claim 20, The method of claim 1 wherein the social media data includes traffic conditions or weather conditions. (el Kaliouby paragraph 0037 discloses, “The sensor data can include vehicle status data, meteorological data, and so on. In embodiments, the sensor data can include one or more of vehicle temperature, outside temperature, time of day, level of daylight, weather conditions, headlight activation, windshield wiper activation, entertainment center selection, entertainment center volume, etc.”)
As per claim 21, The method of claim 1 wherein the social media data includes entertainment options. (el Kaliouby paragraph 0058 discloses, “For example, in an application for determining the effectiveness of scary scenes in a horror movie, the multilayered analysis engine can be specifically trained to identify a facial expression of shock, corresponding to a cognitive state of surprise combined with fear. The horror movie is then shown to a test audience, where one or more cameras obtain images of the audience as the movie is being viewed. Facial images are acquired at a predetermined time after the presentation of a scary scene.”)
As per claim 22, The method of claim 1 wherein the social media data includes risk-related conditions. (Goldman – Shenhar paragraph 0022 teaches, “The security and access system 108 can be an independent and distinct subsystem, or it can be integrated with the transportation system 102 and/or any of the other systems described herein. The security and access system 108 may be implemented with one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the transportation system 102. The security and access system 108 is responsible for performing or supporting the various personal safety, security, and protection features described in more detail herein. For example, the security and access system 108 can grant/deny passenger access to the autonomous vehicles 104 as needed.”)
As per claim 25, The method of claim 1 wherein the social media data includes modes of transportation used with an event. (Goldman – Shenhar paragraph 0044 teaches, “In this regard, an autonomous vehicle 104 functioning as a public ride is akin to a mode of public transportation such as a bus line, a subway, or a shuttle having the freedom to drive any desired route. A user can reserve or request a public ride by providing a pickup location and a destination location. Moreover, a reservation for a public ride can indicate the user's “allowance” or “tolerance” (in terms of distance and/or travel time) for re-routing to accommodate other passengers.”)
As per claim 29, The method of claim 1 wherein the optimized at least one aspect of rider satisfaction is an operating state of the vehicle. (Goldman – Shenhar paragraph 0016 teaches, “The features described in more detail herein address the personal safety and psychological comfort level of passengers in an autonomous vehicle transportation system, starting from the ride reservation stage, through the process of being picked up by an autonomous vehicle, during the driverless ride to the intended destination, and after completion of the ride.”)
As per claim 30, The method of claim 1 wherein the optimized at least one aspect of rider satisfaction includes an in-vehicle state. (Goldman – Shenhar paragraph 0036 teaches, “music preferences; climate control preferences for vehicle cabin; smoking or non-smoking preference; user profile privacy (sharing) preferences;”)
As per claim 31, The method of claim 1 wherein the optimized at least one aspect of rider satisfaction includes a rider state. (Goldman – Shenhar paragraph 0036 teaches, “music preferences; climate control preferences for vehicle cabin; smoking or non-smoking preference; user profile privacy (sharing) preferences;”)
As per claim 33, The method of claim 1 wherein the optimized at least one aspect of rider satisfaction includes user experience state. (el Kaliouby paragraph 0032 discloses, “Cognitive analysis is a highly complex undertaking. The advent of computation techniques such as neural networks has enabled the implementation of the many tasks associated with cognitive analysis. Understanding and evaluating cognitive states including moods, emotions, or mental states, require a detailed and nuanced evaluation of facial expressions or other cues that people generate.”)
As per claim 34, The method of claim 1 wherein a characterization of an outcome of the optimizing in the social media data is used as feedback to improve the optimizing. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 35, The method of claim 34 wherein the feedback includes likes or dislikes of the outcome. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 36, The method of claim 34 wherein the feedback includes social medial activity referencing the outcome. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 37, The method of claim 34 wherein the feedback includes trending of social media activity referencing the outcome. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 38, The method of claim 34 wherein the feedback includes hash tags associated with the outcome. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
As per claim 39, The method of claim 34 wherein the feedback includes ratings of the outcome or requests for the outcome. (el Kaliouby paragraph 0085 and paragraph 0131 discloses, “The user 1910 can be shown one or more media presentations, political presentations, social media, or another form of displayed media. The one or more media presentations can be shown to a plurality of people. The media presentations can be displayed on an electronic display coupled to a client device. The data collected on the user 1910 or on a plurality of users can be in the form of one or more videos, video frames, still images, etc. The plurality of videos can be of people who are experiencing different situations. Some example situations can include the user or plurality of users being exposed to TV programs, movies, video clips, social media, social sharing, and other such media. The situations could also include exposure to media such as advertisements, political messages, news programs, and so on. As noted before, video data can be collected on one or more users in substantially identical or different situations and viewing either a single media presentation or a plurality of presentations. The data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on.”)
Claims 14, 23, 24 , 26 – 28, 32 are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby US 2018/0330178 in view of Goldman-Shenhar US 2017/0316533 in view of Garden US 2019/0370915.
As per claim 14, The method of claim 1 wherein the social media data includes traffic-affecting information. (Garden paragraph 0100 teaches, “Condition information may be obtained (e.g., by computing system 102) and correlated with the information regarding transit in connection with the route information, the condition information indicating traffic conditions, weather conditions, and construction encountered in transit. The condition information may be obtained from a third-party via, for example, an application programming interface through which such information is made available (e.g., Google® Maps, Accuweather®).”)
            el Kaliouby discloses a cognitive state evaluation for vehicle navigation. el Kaliouby does not explicitly disclose traffic affecting information. Garden teaches of an autonomous vehicle with a neural network that considers traffic affecting information. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Garden et.al. into the invention of el Kaliouby. Such incorporation is motived by the need to ensure providing a passenger with the best experience possible.
As per claim 23, The method of claim 1 wherein the social media data includes predictions of attendance at an event. (Garden paragraph 0102 teaches, “The event information obtained may include information regarding a purpose of the event, time and location(s) of the event, attendance expected, an attendance recorded, and/or other information specific to the event (e.g., score of sporting event, concert artists). The event information may be correlated with training data 116 received—for instance, events and information associated therewith may be correlated with information representative of order information for food items 204 received for a service are contemporaneous to an event.”)
As per claim 24, The method of claim 1 wherein the social media data includes estimates of attendance at an event. (Garden paragraph 0102 teaches, “The event information obtained may include information regarding a purpose of the event, time and location(s) of the event, attendance expected, an attendance recorded, and/or other information specific to the event (e.g., score of sporting event, concert artists). The event information may be correlated with training data 116 received—for instance, events and information associated therewith may be correlated with information representative of order information for food items 204 received for a service are contemporaneous to an event.”)
As per claim 26, The method of claim 1 wherein the effect on the transportation system includes reducing fuel consumption. (Garden paragraph 0122 teaches, “As one example, one of the transport instructions 422 may be tailored according to a configuration of the transport vehicle 214, such as its environmental control, fuel capacity, efficiency, or ingredient 202 processing capabilities.”)
As per claim 27, The method of claim 1 wherein the effect on the transportation system includes reducing traffic congestion. (Garden paragraph 0206 teaches, “Travel time impact data received in 1408 may comprise current or future traffic data regarding traffic in a service area. Traffic data may include data indicating traffic volume (e.g., number of motor vehicles), time delay for traffic, and indications of traffic congestion levels.”)
As per claim 28, The method of claim 1 wherein the effect on the transportation system includes reduced carbon footprint or reduced pollution. (Garden paragraph 0097 teaches, “The controlled factors related to an amount of oxygen, an amount of carbon dioxide,”)
As per claim 32, The method of claim 1 wherein the optimized at least one aspect of rider satisfaction includes a routing state. (Garden paragraph 0206 teaches, “Travel time impact data received in 1408 may comprise current or future traffic data regarding traffic in a service area. Traffic data may include data indicating traffic volume (e.g., number of motor vehicles), time delay for traffic, and indications of traffic congestion levels.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666